PER CURIAM.
The Relator, John H. Treadwell, III, also known as John “Red” Treadwell, has filed *800a Petition for a Writ of Mandamus directed to the Respondents, H. D. Garner, J. A. Craft, Henry M. Lanier, George W. Proctor and Donald S. McKay, as and constituting the Board of County Commissioners of De-Soto County, Florida, and the Court having considered the same, it is
Ordered and Adjudged that the said Petition be and the same is hereby denied. See State ex rel. Brobston v. Culbreath, 124 Fla. 268, 168 So. 244; and State ex rel. Hall v. Hildebrand, 124 Fla. 363, 168 So. 531.